 1    James J. Arendt, Esq.          Bar No. 142937
      Ashley N. Reyes, Esq.          Bar No. 312120
 2
                 WEAKLEY & RATLIFF
 3              A Professional Corporation
              5200 N. Palm Avenue, Suite 211
 4               Fresno, California 93704
                Telephone: (559) 221-5256
 5              Facsimile: (559) 221-5262
                James@walaw-fresno.com
 6              Ashley@walaw-fresno.com
 7   Attorneys for Defendant, DEPUTY B. GONZALEZ
 8

 9                                 UNITED STATES DISTRICT COURT
10                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11   ROBERTO CONTRERAS,                                )   CASE NO. 1:18-CV-01101-AWI-SKO
                                                       )
12                    Plaintiff,                           STIPULATION AND PROTECTIVE
                                                       )
                                                           ORDER
13                    vs.                              )
                                                       )   (Doc. 13)
14   DEPUTY B. GONZALEZ,                               )
                                                       )   Complaint Filed: August 16, 2018
15                                                     )   Trial Date: TBD
                        Defendant.
                                                       )
16                                                         Public Entity Exempt from Filing Fees
                                                       )
                                                           Pursuant to Government Code section 6103
17

18   IT IS HEREBY STIPULATED between the Parties, through their respective legal counsel, and
19   ordered by this Court, that in order to facilitate the exchange of information and documents
20   which may be subject to confidentiality limitations on disclosure due to federal laws, state laws
21   and privacy rights, the Parties stipulate as follows:
22
     1. DEFINITIONS
23           In this Stipulation and Protective Order, the words set forth below shall have the
24   following meanings
25           1.1      “Proceeding” means the above-entitled proceeding, United States District Court
26
     for the Eastern District of California, Case No. 1:18-cv-01101-AWI-SKO.
27
     ///
28

     Stipulated Protective Order
                                                       1
 1   ///

 2           1.2      “Confidential” means any information which is in the possession of a

 3   Designation Party who believes in good faith that such information is entitled to confidential

 4   treatment under the applicable law.

 5           1.3      “Confidential” documents and information contained therein, means any

 6   document, testimony, or information as defined below designated as Confidential pursuant to

 7   the provisions of this Stipulation and Protective Order.

 8                    1.3.1 This information may include:

 9           a.       Personnel records of any peace officer;

10           For purposes of this stipulated protective order confidential personnel records of persons

11   employed by Fresno County, include but are not limited to, documents concerning, relating or

12   referring to: background investigations, hiring, appointment, termination, job performance and

13   evaluations, awards, commendations, and recognition of all professional accomplishments,

14   training, internal affairs investigative files, citizen complaints, charges of misconduct,

15   admonitions, resulting discipline or retraining.

16           b.       Fresno County Sheriff’s Office records relating to Roberto Contreras;

17           c.       Fresno County Sheriff’s official policies.

18           1.4      “Designating Party” is a Party or Non-Party that designates information or items

19   that it produces in disclosures or in responses to discovery as “Confidential.”

20           1.5      “Disclosure” or “Disclosure” means to reveal, divulge, give or make available

21   all items or information, regardless of the medium or manner in which it is generated, stored, or

22   maintained (including, among other things, testimony, transcripts, and tangible things), that are

23   produced or generated in disclosures or responses to discovery in this matter

24           1.6      “Expert” is a person with specialized knowledge or experience in a matter

25   pertinent to the litigation who has en retained by a Party or its counsel to serve as an expert

26   witness or as a consultant in this action

27           1.7      “House Counsel” is attorneys who are employees of a party to this action. House

28   Counsel does not include Outside Counsel of Record or any other outside counsel

     Stipulated Protective Order
                                                        2
 1   ///

 2              1.8    “Non-Party” is any natural person, partnership, corporation, association or other
 3   legal entity not names as a party to this location.
 4              1.9    “Outside Counsel of Record” are attorneys who are not employees of a party to
 5   This action but are retained to represent or advise a party to this action and have appeared in this
 6   action on behalf of that party or are affiliated with a law firm which has appeared on behalf of
 7   that party.
 8              1.10   “Party” is any party to this action, including all of its officers, directors,
 9   employees, consultants, retained experts, and Outside Counsel of Record (and their support
10   staffs).
11              1.11   “Producing Party” is a Party or Non-Party that produces Disclosure or Discovery
12   Material in this action.
13              1.12   “Professional Vendor” is any persons or entities that provide litigation support
14   services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
15   organizing, storing, or retrieving data in any form or medium) and their employees and
16   subcontractors.
17              1.13   “Professional Material is any Disclosure or Discovery Material that is designated
18   as “confidential.”
19              1.14   “Receiving Party” is a Party that receives Disclosure or Discovery Material from
20   a Producing Party.
21     2. SCOPE
22              The protections conferred by this Order cover not only Protected Material (as defined in
23   paragraph 1.3), but also (1) any information copied or extracted from Protected Material; (2) all
24   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
25   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
26   However, the protections conferred by this Order do not cover the following information:
27              (a)    Any information that is in the public domain at the time of disclosure to the
28   Parties or becomes part of the public domain after its disclosure to the Parties as a result of

     Stipulated Protective Order
                                                          3
 1   publication not involving a violation of this Order, including becoming part of the public record

 2   through trial or otherwise; and

 3           (b)      Any information known to the Parties prior to the disclosure or obtained by the

 4   Parties after the disclosure from a source who obtained the information lawfully and under no

 5   obligation of confidentiality to the Parties. Any use of Protected Material at trial shall be

 6   governed by a separate agreement or order.

 7     3. DURATION

 8           Even after final disposition of this litigation, the confidentiality obligations imposed by

 9   this Order shall remain in effect until the Parties agree otherwise in writing or a court order

10   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims

11   and defenses in this action, with or without prejudice; and (2) final judgment herein after the

12   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

13   including the time limits for filing any motions or applications for extension of time pursuant to

14   applicable law

15     4. DESIGNATION PROTECTIVE MATERIAL

16           The Parties contend that certain documents that may be requested in discovery are

17   eligible for protection under a protective order, including, but not limited to, information from

18   peace officer personnel files. Under California law, peace officer personnel files are subject to

19   statutory protection by the Peace Officer Bill of Rights (Cal. Gov. Code §3301), the Official

20   Information Privilege, as well as other statutes and doctrines.

21           4.1      Defendant shall produce the Protected Material, subject to this Protective Order

22   on the following conditions:

23           Redaction of Confidential Information. Considering the privacy concerns contained in

24   the personnel and internal investigation records, Defendant shall redact the personal identifying

25   information (social security numbers, dates of birth, driver’s license number, home addresses,

26   telephone numbers, financial and credit histories, medical and psychological information) for

27   defendant deputies and non-defendant deputies. For victims, witnesses, complainants, inmates,

28   detainees, and arrestees, the last four digits of the social security number, date of birth, driver’s

     Stipulated Protective Order
                                                       4
 1   license number, home address, and telephone number will be provided without redaction.

 2   Defendant shall also redact the identities of domestic violence victims electing to remain

 3   confidential under California Penal Code section 293.

 4           4.2      Manner and Timing of Designations. Designation in conformity with this Order

 5   requires:

 6           (a)      For information in documentary form (e.g., paper or electronic documents, but

 7   excluding transcripts of depositions or other pretrial or trial proceedings), that Defendant affixes

 8   “Confidential Material Subject to Protective Order” or “Confidential Material Subject to

 9   Protective Order – Counsel Only” (hereinafter collectively “Protected Material”) to each page

10   of the protected material.

11           (b)      For testimony given in deposition or in other pretrial or trial proceedings that

12   Defendant identifies on the record, before the close of the deposition, hearing, or other

13   proceeding, as protected testimony.

14           (c)      For information produced in some form other than documentary and for any

15   other tangible items, that Defendant affixes the confidential designation in a prominent place on

16   the exterior of the container or containers in which the information or item is stored.

17           4.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

18   designate qualified information or items does not, standing alone, waive the Defendant’s right

19   to secure protection under this Order for such material. Upon timely correction of a designation,

20   Plaintiff must make reasonable efforts to assure that the material is treated in accordance with

21   the provisions of this Order.

22           4.4      Exercise of Restraint and Care in Designation Material for Protection. Each

23   Party or Non-Party that designates information or items for protection under this Order must

24   take care to limit any such designation to specific material that qualifies under the appropriate

25   standards. The Designating Party must designate for protection only those parts of material,

26   documents, items, or oral or written communications that qualify – so that other portions of the

27   material, documents, items, or communications for which protection is not warranted are not

28   swept unjustifiably within the ambit of this Order.

     Stipulated Protective Order
                                                       5
 1           Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 2   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 3   unnecessarily encumber or retard the case development process or to impose unnecessary

 4   expenses and burdens on other parties) expose the Designating Party to sanctions.

 5           If it comes to a Designating Party’s attention that information or items that it designated

 6   for protection do not qualify for protection, that Designating Party must promptly notify all

 7   other Parties that it is withdrawing the mistaken designation.

 8     5. ACCESS TO AND USE OF PROTECTIVE MATERIAL

 9           5.1        Basic Principles. The Parties may use Protected Material that is disclosed or

10   produced in connection with this case only for prosecuting, defending, or attempting to settle

11   this litigation. Such Protected Material may be disclosed only to the categories of persons and

12   under the conditions described in this Order. When the litigation has been terminated, Parties

13   must comply with the provisions related to final disposition.

14           Protective material must be stored and maintained by the Parties at a location and in a

15   secure manner that ensures that access is limited to the persons authorized under this Order.

16           5.2        Disclosure of Protective Material. Unless the Court Orders otherwise, Protected

17   Material and the information contained therein may be disclosed only to the following persons:

18                      (a)    Counsel of record and the named parties;

19                      (b)    Paralegal, attorney, stenographic, clerical, and secretarial personnel

20   employed by counsel of record;

21                      (c)    The court and its personnel;

22                      (d)    Stenographic reporters and videographers engaged in such proceedings

23   that are incidental to preparation for the trial in this action;

24                      (e)    Any outside expert or consultant retained by the parties for purposes of

25   this litigation;

26                      (f)    Witnesses to whom the documents and the information contained in the

27   documents may be disclosed during, or in preparation for, a deposition taken in this matter, or

28   otherwise during the preparation for trial and during trial, provided that the witness may not

     Stipulated Protective Order
                                                         6
 1   leave any deposition with copies of any of the confidential documents, and shall be informed of

 2   and shall agree to be bound by the terms of this order;

 3             (g)    Mock jury participants, provided that prior to the Disclosure of Confidential

 4   Materials counsel for the party making the disclosure, shall deliver a copy of this Stipulated

 5   Protective Order to such person, inform them of the confidential nature of the documents, and

 6   they agree to be bound by the terms of this order. Further, any mock jury participant may not

 7   leave with copies of any of the confidential documents

 8             (h)    Any person expressly named and agreed to in writing by the parties.

 9             (i)    Notwithstanding the foregoing, protected health information may be disclosed to

10   the person about whose health the information refers.

11             (j)    During their depositions, witnesses in the action to whom disclosure is

12   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

13   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

14   transcribed deposition testimony or exhibits to depositions that reveal Protected Material must

15   be separately bound by the court reporter and may not be disclosed to anyone except as

16   permitted under this Stipulated Protective Order or as agreed by the Designating Party.

17             5.3    Nothing in this protective order is intended to prevent officials or employees of

18   the County of Fresno, or other authorized government officials, from having access to

19   confidential documents to which they would have access in the normal course of their official

20   duties.

21             5.4    Confidential information produced pursuant to this Protective Order may not be

22   delivered, exhibited, emailed, texted or otherwise disclosed to any reporter, writer or employee

23   of any trade publication, newspaper, magazine or other media organization, including but not

24   limited to radio, television, social and electronic media sites such as Twitter, Instagram,

25   Facebook and LinkedIn.

26             5.5    No information shall lose its confidential status because it was inadvertently or

27   unintentionally disclosed to a person not authorized to receive it under this Protective Order. In

28

     Stipulated Protective Order
                                                       7
 1   addition, any information that is designated confidential and produced by Defendant does not

 2   lose its confidential status due to any inadvertent or unintentional disclosure.

 3     6. PROTECTIVE MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

 4           OTHER LITIGATION

 5           If a Party is served with a subpoena or a court order issued in any other litigation that

 6   compels disclosure of any information or items designated in this action as Protected Material

 7   that Party must:

 8           (a)      Promptly notify Defendant in writing. Such notification shall include a copy of

 9   the subpoena or court order;

10           (b)      Promptly notify in writing the party who caused the subpoena or order to issue in

11   the other litigation that some or all of the material covered by the subpoena or order is subject to

12   this Protective Order. Such notification shall include a copy of this Protective Order; and

13           (c)      Cooperate with respect to all reasonable procedures sought to be pursued by the

14   Defendant whose Protected Material may be affected.

15           If Defendant timely seeks a protective order, the Parties shall not produce any

16   information designated in this action as Protected Material before a determination by the court

17   from which the subpoena or order issued, unless the Parties have obtained the Defendant’s

18   permission. Defendant shall bear the burden and expense of seeking protection in that court of

19   its confidential material – and nothing in these provisions should be construed as authorizing or

20   encouraging a Party in this action to disobey a lawful directive from another court.

21     7. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

22           (a)      With the exception of disclosure pursuant to the above set forth paragraphs, each

23   person to whom the Parties’ counsel discloses confidential information or Protected Material

24   shall, prior to the time of disclosure, be provided with a copy of this Protective Order and shall

25   sign the “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

26           (b)      Plaintiff’s and Defendant’s counsel, including paralegal, stenographic, clerical,

27   and secretarial personnel employed by counsel of record shall not make copies of the

28   confidential documents, or provide originals to anybody, except as necessary for purposes of

     Stipulated Protective Order
                                                       8
 1   this litigation, including appeals. Plaintiff’s and Defendant’s counsel are responsible to ensure

 2   that these individuals comply with this protective order.

 3           (c)      If a party learns that, by inadvertence or otherwise, it has disclosed Protected

 4   Material to any person or in any circumstance not authorized under this Protective Order, the

 5   Party must immediately (a) notify Defendant in writing of the unauthorized disclosure(s), (b)

 6   use its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the

 7   person or persons to whom unauthorized disclosure(s) were made of all the terms of this

 8   Protective Order and provide them with a copy, (d) request that person or persons execute the

 9   “Acknowledgment and Agreement”.

10    8. MISCELLANEOUS

11           8.1      Right to Assert Other Objections. With the entry of this Protective Order no

12   Party waives any right it otherwise would have to object to disclosing or producing any

13   information or item on any ground not addressed in this Protective Order. Similarly, no Party

14   waives any right to object on any ground to use in evidence of any of the material covered by

15   this Protective Order.

16           8.2      Filing Protective Material. All Protective Material that is filed with the Court

17   shall be filed with a request to seal documents in accordance with the applicable laws. Upon

18   failure of the filing party to file confidential documents under seal, any party may request that

19   the Court place the document under seal.

20     9. FINAL DISPOSITION

21           Within 60 days after the final disposition of this action, Plaintiff must return all

22   Protected Material to Defendant or destroy such material. As used in this subdivision, “all

23   Protected Material” includes all copies, abstracts, compilations, summaries, and any other

24   format reproducing or capturing any of the Protected Material. Whether the Protected Material

25   is returned or destroyed, Plaintiff must submit a written certification to Defendant by the 60-day

26   deadline that (1) identifies (by category, where appropriate) all the Protected Material that was

27   returned or destroyed and (2) affirms that Plaintiff has not retained any copies, abstracts,

28   compilations, summaries or any other format reproducing or capturing any of the Protected

     Stipulated Protective Order
                                                       9
 1   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

 2   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

 3   correspondence, deposition and trial exhibits, expert reports, attorney work product, and

 4   consultant and expert work product, even if such materials contain Protected Material. Any

 5   such archival copies that contain or constitute Protected Material remain subject to this

 6   Protective Order.

 7
     DATED: April 8, 2019                           WEAKLEY & ARENDT
 8                                                  A Professional Corporation
 9
                                             By:      /s/ James J. Arendt
10                                                  James A. Arendt
                                                    Ashley N. Reyes
11                                                  Attorneys for Defendant
12
     DATED: April 8, 2019                           Law Office of Kevin G. Little
13
                                                    /s/ Kevin G. Little1
14                                                  Kevin G. Little
                                                    Attorney for Plaintiff
15

16
     IT IS SO ORDERED.
17

18   Dated:      April 9, 2019                                      /s/   Sheila K. Oberto              .
19                                                         UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26
27
     1
         Electronic signature authorized April 7, 2019 via email.
28

     Stipulated Protective Order
                                                      10
